DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 20 September 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 September 2022.
Claim Objections
Claims 1, 2, 8, and 10 are objected to because of the following informalities:  Claim 1 recites “the unit light emitting areas” in line 3 of the claim.  The recitation should be “the plurality of unit light emitting areas” for consistency in claim language.  Claims 2 and 10 include the above limitation in the second line of the claims.
Claim 8 recites “a light blocking pattern between adjacent once of the first color filter…” spanning lines 2 and 3 of the claim.  The term “once” appears to be misused in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2020/0013766).
Regarding independent claim 1, Kim teaches a display device comprising a first substrate (Fig. 13, Element SUB) comprising a plurality of unit light emitting areas (Fig. 13, Element SPX1-3); a first electrode (Fig. 13, Element ELT1) and a second electrode (Fig. 13, Element ELT2) in each of the unit light emitting areas (SPX) of the first substrate (SUB); a first insulation layer (Fig. 13, Element INS4) exposing one region of each of the first electrode (ELT1) and the second electrode (ELT2); a light emitting element (Fig. 13, Element LD1) on the first insulation layer (INS14) and comprising a first end and a second end in a length direction; light conversion patterns (Fig. 13, Element CCL) adjacent to the light emitting element (LD), covering a portion of an upper surface of the light emitting element (LD), and exposing the first and second ends of the light emitting element (Fig. 13 shows the light conversion pattern having a convex area exposing the ends of the light emitting element); a first contact electrode (Fig. 13, Element (CNE1) on the first electrode (ELT1) and connecting the one region of the exposed first electrode (ELT1) and the first end of the light emitting element (LD); and a second contact electrode (CNE2) on the second electrode (ELT2) and connecting the one region of the exposed second electrode (ELT2) and the second end of the light emitting element (LD).
Regarding claim 2, Kim teaches the unit light emitting areas comprise a first light emitting area (Fig. 13, Element SPX1), a second light emitting area (Fig. 13, Element SPX2), and a third light emitting area (Fig. 13, Element SPX3), and a first color light is to be emitted from the first light emitting area, a second color light is to be emitted from the second light emitting area, and a third color light is to be emitted from the third light emitting area (¶s [0067]-[0068]).
Regarding claim 3, Kim teaches the light conversion patterns (CCL) comprising a first light conversion pattern (CCL1) overlapping the first light emitting area (SPX1) in a thickness direction and comprising a first wavelength conversion particle (Fig. 13, Element QDr), a second light conversion pattern (CCL2) overlapping the second light emitting area (SPX2) in the thickness direction and comprising a second wavelength conversion particle (Fig. 13, Element QDg), and a first scattering pattern (Fig. 13, Element LSL) overlapping the third light emitting area (SPX3) in the thickness direction and comprising a scattering particle (Fig. 13, Element SCT).
Regarding claim 4, Kim teaches the first light conversion pattern (CCL1) configured to convert the first color light to the second color light, and to output the second color light, and the second light conversion pattern (CCL2) configured to convert the second color light to the third color light, and to output the third color light (¶s [0187], [0209]).
Regarding claim 5, Kim teaches an encapsulation layer (Fig. 13, Element CPL) on the first electrode, the second electrode, the light emitting element, and the light conversion patterns.
Regarding claim 6, Kim teaches a second substrate opposite the first substrate (SUB), wherein the second substrate comprises a first color filter (Fig. 13, Element CF1) overlapping the first light emitting area (SPX1) in the thickness direction and is configured to pass the second color light, a second color filter (Fig. 13, Element CF2) overlapping the second light emitting area (SPX2) in the thickness direction and is configured to pass the third color light, and a third color filter (Fig. 13, Element CF3) overlapping the third light emitting area (SPX3) in the thickness direction and is configured to pass the first color light.
Regarding claim 7, Kim teaches a filler (Fig. 13, Element INS5) located between the first substrate and the second substrate.
Regarding claim 8, Kim teaches the second substrate comprising a light blocking pattern (Fig. 13, Element BM) between adjacent once of the first color filter (CF1), the second color filter (CF2) and the third color filter (CF3).
Regarding claim 9, Kim teaches a size of the first wavelength conversion particle (QDr) being larger than a size of the second wavelength conversion particle (QDg).
Regarding claim 10, Kim teaches first bank patterns (Fig. 8, Element BNK) in each of the unit light emitting areas (SPX) of the first substrate (SUB) and spaced from each other, wherein the first electrode (ELT1) and the second electrode (ELT2) are located on the first bank patterns (BNK).
Regarding claim 11, Kim teaches the light conversion patterns (CCL) comprising  side light conversion patterns on one side of the first bank patterns (BNK) facing each other, and are interposed between the first electrode (ELT1) and the first contact electrode (CNE1) and between the second electrode (ELT2) and the second contact electrode (CNE2).
Regarding claim 12, Kim teaches the light conversion patterns (CCL) located between the first insulation layer (INS4) and a lower surface of the light emitting element (LD).
Regarding claim 14, Kim teaches the light conversion patterns (CCL) located to overlap the light emitting element (LD) in a thickness direction having a cross-section of an inverted trapezoid shape wherein an upper width in the length direction is larger than a lower width in the length direction (Fig. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0013766) in view of Bok (US 2020/0083303).
Regarding claim 13, Kim teaches the limitations of independent claim 1 discussed earlier but fails to exemplify a dummy electrode on an upper surface of the light conversion patterns overlapping the light emitting element in a thickness direction, and electrically and physically separated from the first and second contact electrodes.
Bok teaches a display device comprising a dummy electrode (Fig. 15, Element TCL) on an upper surface of light conversion patterns (Fig. 15, Element CFP) overlapping a light emitting element (Fig. 15, Element OD) in a thickness direction, and electrically and physically separated from first and second contact electrodes (Fig. 15, Elements IE, OE) for providing an electrical connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display device of Kim with the dummy electrode taught by Bok for providing an electrical connection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (US 2022/0262984) teaches a display device with bank patterns.  Kim (US 2022/0115470) teaches a display device with partition wall in emission area.  Do (US 2022/0077228) teaches a light-emitting device with a third electrode electrically separated from first and second electrodes.  Kong (US 2022/0068901) teaches a display device with bank adjacent sub-pixels.  Kwag (US 2022/0037568) teaches a display device with light-blocking portion.  Yoo (US 2021/0351171) teaches a display device with conductive semiconductor layer.  Yamazaki (US 2021/0327865) teaches a display device with plurality of transistors.  Lee (US 2021/0217739) teaches a light-emitting device with color banks.  Park (US 2020/0075814) teaches a display device with multiple color conversion layers.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        17 December 2022